United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
DEPARTMENT OF AGRICULTURE, FOOD
SAFETY & INSPECTION SERVICE,
Pico Rivera, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2459
Issued: May 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 11, 2008 appellant timely appealed the August 26, 2008 merit decision of the
Office of Workers’ Compensation Program, which denied his claim for wage-loss compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant was disabled on or after May 27, 2006 due to his
employment-related hearing condition.

FACTUAL HISTORY
Appellant, a 73-year-old retired veterinary medical officer, has an accepted claim for
bilateral/binaural noise-induced hearing loss.1 He received schedule awards for a combined 60
percent binaural hearing loss. The most recent award, dated March 1, 2007, covered a period of 40
weeks from December 15, 2006 through September 20, 2007. In October 2007, appellant filed a
claim for compensation (Form CA-7) and a notice of recurrence (Form CA-2a), the latter of which
alleged disability beginning May 27, 2006.2 He claimed that he retired on May 27, 2006 because he
could no longer perform his regular job duties around machinery noise.
Dr. Natee Poopat, a Board-certified otolaryngologist, examined appellant on November 29,
2007 and diagnosed severe sensorineural hearing loss bilaterally. He indicated that the condition
was “most likely secondary to [appellant’s] history of noise exposure on the job.”3 Dr. Poopat
further noted that appellant’s condition would make it “virtually impossible to work in an
environment with high background noise.” He also submitted a December 20, 2007 work capacity
evaluation (Form OWCP-5c). Dr. Poopat noted that appellant was incapable of performing his
usual job because his “severe hearing loss interferes with communication [on the job].” However,
he indicated that appellant could work an eight-hour day. The only reported physical limitation was
climbing. Dr. Poopat also remarked that appellant had a “severe hearing loss affecting safety when
communication is critical.”
In a December 7, 2007 statement, the employing establishment refuted appellant’s
contention that his hearing condition prevented him from performing his regular job duties.
Appellant reportedly spent most of his time in the “USDA office ... that did not expose him to loud
noises.” He was observed using both landline and cellular telephones. Appellant was also seen
conducting weekly meetings with plant managers and work unit meetings with inspectors. He also
reportedly performed residue testing and sampling, performed ante-mortem inspections, correlated
with inspectors’ post-mortem inspections, conducted humane handling activities and reviewed
inspectors’ written documentation.
By decision dated February 27, 2008, the Office denied appellant’s claim for wage-loss
compensation beginning May 27, 2006. Appellant subsequently requested a review of the written
record.
In a March 1, 2008 report, Dr. Poopat stated that appellant’s November 29, 2007 test results
indicated that he had a hard time communicating in a face-to-face setting in a quiet room. He
further noted that this level of hearing loss would make it virtually impossible, even with hearing
aids, for appellant to communicate in an environment with any significant level of background
1

Appellant has two hearing loss claims that have been accepted by the Office. The initial injury arose on or about
June 27, 2000 (xxxxxx018). Appellant continued to work thereafter and sustained further injury on or about April 4,
2003 (xxxxxx137). He retired effective May 27, 2006. Claim number xxxxxx018 has been designated the master file.
2

The timing of the filing coincided with the expiration of appellant’s latest schedule award. Appellant wanted to
continue to receive benefits from the Office and convert his regular retirement benefits into wage-loss compensation for
total disability.
3

Dr. Poopat noted a history of exposure to loud noise -- “heavy machinery.”

2

noise. According to Dr. Poopat, appellant’s bilateral hearing loss would improve only marginally
with the strongest hearing aids. He also noted that excessive humidity, which was a reported
environmental factor of appellant’s job, would limit his ability to use hearing aids effectively.
Dr. Poopat further commented that appellant’s inability to communicate clearly and efficiently
would make the work environment unsafe, particularly when working around machines with
moving parts. He also stated that appellant’s ability to work in an office setting would depend on
the job description. Dr. Poopat explained that appellant would not be able to communicate
efficiently on the telephone and would not be able to communicate very well with other office staff.
But if those restrictions did not affect his ability to perform an office job, then appellant could
potentially work.
On March 6, 2008 Dr. Vernal M. Hansen, a family practitioner, advised that appellant had
been given a work excuse for the period April 12 through May 27, 2006 because of “illness [and]
stress.”
On August 26, 2008 the hearing representative affirmed the denial of appellant’s claim for
wage-loss compensation beginning May 27, 2006.
LEGAL PRECEDENT
A claimant has the burden of establishing the essential elements of his claim, including that
the medical condition for which compensation is claimed is causally related to the employment
injury.4 For wage-loss benefits, the claimant must submit medical evidence showing that the
condition claimed is disabling.5 The evidence submitted must be reliable, probative and
substantial.6
ANALYSIS
Appellant claims to have been disabled beginning May 27, 2006 as a result of his
employment-related hearing condition. However, he did not provide any contemporaneous medical
evidence demonstrating an employment-related disability on or about May 27, 2006. Dr. Hansen,
appellant’s family physician, indicated that appellant had been excused from work between April 12
and May 27, 2006 because of “illness [and] stress.” However, he did not identify the cause of the
“illness [and] stress,” nor did he indicate that appellant was disabled for work subsequent to
May 27, 2006.
Some 18 months after appellant’s retirement, Dr. Hansen referred him to Dr. Poopat. There
is no medical evidence from the end of May 2006 through November 2007 that definitively
establishes an employment-related disability. Moreover, when Dr. Poopat saw appellant on
November 29, 2007, he did not directly attribute the diagnosed hearing loss to appellant’s prior
employment exposure. He only noted that the condition was “most likely secondary to [appellant’s]
history of noise exposure on the job.” The only occupational exposure noted in either of
4

20 C.F.R. § 10.115(e) (2008); see Tammy L. Medley, 55 ECAB 182, 184 (2003).

5

20 C.F.R. § 10.115(f).

6

Id. at § 10.115.

3

Dr. Poopat’s reports was as follows: “Pertinent history includes [history] of exposure to loud noise
(heavy machinery).”7
The gist of Dr. Poopat’s opinion regarding disability and work limitations is that appellant’s
severe hearing loss interferes with his ability to communicate, which in turn represents a safety
issue where “communication is critical.” But Dr. Poopat has not demonstrated even a basic
understanding of appellant’s various job duties. Without a thorough understanding of appellant’s
duties, his opinion regarding disability is speculative at best and not particularly probative.
Accordingly, the medical evidence of record does not establish that appellant was totally disabled
on or after May 27, 2006.
CONCLUSION
Appellant failed to establish that he was disabled beginning May 27, 2006 due to his
employment-related hearing condition.
ORDER
IT IS HEREBY ORDERED THAT the August 26, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 7, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

Causal relationship is a medical question, which generally requires rationalized medical opinion evidence to resolve
the issue. See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship
between the diagnosed condition and the implicated employment factors must be based on a complete factual and
medical background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific employment factors. Id.

4

